Citation Nr: 1103921	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-27 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for service-connected contact 
dermatitis with light sensitivity, evaluated as 10 percent 
disabling from April 20, 2007, as noncompensably disabling from 
October 2, 2007, and as 30 percent disabling from August 27, 
2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel






INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which awarded an evaluation of 10 percent for service-
connected contact dermatitis with light sensitivity, effective 
April 20, 2007, and assigned a noncompensable evaluation from 
October 2, 2007.  

The Veteran's case was previously before the Board in July 2010.  
At that time, it was remanded to the agency of original 
jurisdiction (AOJ) for further development, to include a VA 
examination of the Veteran to be scheduled during the summer 
months.  That development was completed in August 2010.  By an 
October 2010 rating decision, the Appeals Management Center (AMC) 
increased the Veteran's rating to 30 percent, effective from 
August 27, 2010.  

Because less than the maximum available benefit for a schedular 
rating was awarded and because the increase was not granted for 
the entire rating period, the claim is properly before the Board.  
See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. 
Brown, 6 Vet. App. 35 (1993).  The Board will therefore address 
whether the Veteran is entitled to an evaluation in excess of 10 
percent from April 20, 2007, to October 2, 2007, whether he is 
entitled to a compensable evaluation for that disability from 
October 2, 1007, to August 27, 2010, and whether he is entitled 
to an evaluation in excess of 30 percent from August 27, 2010.  




FINDINGS OF FACT

1.  Prior to October 2, 2007, the Veteran's service-connected 
contact dermatitis with light sensitivity affected less than 20 
percent of his entire body or exposed areas; systemic therapy was 
not required.

2.  From October 2, 2007, through August 26, 2010, the Veteran's 
service-connected contact dermatitis with light sensitivity 
affected less than 5 percent of his entire body or exposed areas; 
systemic therapy was not required.

3.  From August 27, 2010, the Veteran's service-connected contact 
dermatitis with light sensitivity affected at least 20 percent, 
but not more than 40 percent, of his entire body or exposed 
areas; systemic therapy has not been required.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent from April 
20, 2007, to October 2, 2007, for service-connected contact 
dermatitis with light sensitivity have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.118, Diagnostic Code 7806 (2010).

2.  The criteria for a compensable rating from October 2, 2007, 
to August 27, 2007, for service-connected contact dermatitis with 
light sensitivity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, 
Diagnostic Code 7806 (2010).

3.  The criteria for a rating in excess of 30 percent from August 
27, 2010, for service-connected contact dermatitis with light 
sensitivity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, 
Diagnostic Code 7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In August 2007, the Veteran sought an increased disability rating 
for his service-connected contact dermatitis with light 
sensitivity, which had previously been evaluated as 
noncompensably disabling by the RO in a March 2005 decision.  A 
VA outpatient treatment record shows that in April 2007, the 
Veteran was seen for complaints of an itchy rash, which he 
asserted was present every summer.  The Veteran indicated that he 
treated the rash with a cortisone cream.  In a September 2007 
statement in support of claim, the Veteran noted that his skin 
eruptions were intermittent and aggravated by sunshine and 
changes in weather.  

The Veteran underwent a VA examination for skin diseases, other 
than scars, in October 2007.  He reported that exposure to 
sunlight caused him to break out with skin blisters and a rash, 
for which he was prescribed hydrocortisone.  The Veteran stated 
that his symptoms had occurred four times in previous 12 months, 
with his blisters lasting for two weeks and his itching lasting 
for four days with the use of hydrocortisone cream.  The VA 
examiner found the Veteran's skin to be clear of any eruptions or 
rashes at that time.  He noted that a previous diagnosis of 
light-induced eruption and contact dermatitis had been made.  

That same month, the RO assigned the Veteran's service-connected 
dermatitis a 10 percent evaluation from April 20, 2007, through 
October 1, 2007, and a noncompensable evaluation thereafter.  The 
RO reasoned that the April 20, 2007, VA treatment record was the 
first evidence showing that the Veteran's service-connected 
dermatitis had increased in severity.  The RO found that a higher 
(30 percent) evaluation was not warranted because the evidence 
failed to show dermatitis or eczema involving 20 to 40 percent of 
the entire body or the exposed areas.  The RO further reasoned 
that a noncompensable rating was warranted from October 2, 2007, 
as the VA examination of that date showed that the Veteran's 
disability was asymptomatic.  

The Veteran filed a notice of disagreement (NOD) as to the RO's 
decision.  In his NOD and attached statement, the Veteran noted 
that at the time of the October 2007 examination, he did have a 
flare-up on his temple, which he brought to the VA examiner's 
attention.  He stated that his rash then consisted of "a few 
spots in the temple area" and contended that he was entitled to 
a continuous 10 percent evaluation.  In his VA Form 9 (Appeals to 
the Board of Veterans' Appeals), the Veteran stated that his 
dermatitis intermittently increased in severity, but that he was 
unable to seek VA treatment every time he had a flare-up.

The Veteran underwent another VA examination in December 2009.  
The Veteran reported an increase in the severity of his 
dermatitis in the spring and summer months.  It was noted that he 
treated his dermatitis with hydrocortisone cream daily, for one 
to three weeks, until his rash resolved.  The Veteran denied any 
scarring from his rash.  Upon examination, the examiner found no 
rash on the Veteran's face, neck, scalp, arms, or legs 
bilaterally.

As noted above, in July 2010, the Board remanded the matter to 
the AOJ for further development.  In August 2010, the Veteran 
underwent another VA examination.  The VA examiner reviewed the 
claims folder and medical evidence of record.  The examiner 
recorded that the Veteran's dermatitis was an intermittent 
condition, worsened by sun exposure and most bothersome during 
the spring and summer months.  The examiner also recorded the 
Veteran's near-constant use of hydrocortisone cream, a topical 
corticosteroid, over the previous 12 months.  Physical 
examination revealed erythematous papular skin eruptions on the 
forearms and legs, bilaterally, as well as on the back and both 
temples.  The examiner noted the percent of exposed areas 
affected to be greater than 5 percent but less than 20 percent, 
and the percent of total body area affected to be between 20 
percent and 40 percent.  Based on this examination report, in 
October 2010, the AMC increased the Veteran's disability rating 
to 30 percent, effective August 27, 2010.  



II.  Analysis

A.  Disability Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  "Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of primary 
concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Although the recorded history of a particular disability should 
be reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  For increased 
rating claims, staged ratings are appropriate when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, 
"[w]here there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned."  
38 C.F.R. § 4.7 (2009).

The Veteran's service-connected dermatitis with light sensitivity 
has been evaluated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7806 (2010).  Under that DC, a noncompensable rating is warranted 
for dermatitis or eczema affecting less than 5 percent of the 
entire body or less than 5 percent of exposed area, and requiring 
no more than topical therapy during the past 12-month period.

A 10 percent evaluation is warranted for dermatitis or eczema 
affecting at least 5 percent, but less than 20 percent of the 
entire body or of the exposed areas, or requiring intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than six 
weeks during the past 12-month period.

A 30 percent evaluation is warranted for dermatitis or eczema 
affecting 20 percent to 40 percent of the entire body or of the 
exposed areas, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  

Lastly, a 60 percent evaluation is warranted for dermatitis or 
eczema affecting 40 percent of the entire body or more than 40 
percent of the exposed areas, or constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  

Based on the evidence of record, the Board finds that a rating 
greater than 10 percent is not warranted for the period prior to 
October 2, 2007.  The relevant evidence of record shows that in 
April 2007, the Veteran presented with an itchy rash on his legs.  
He was instructed to apply a hydrocortisone cream twice daily.  
The Board notes that the April 2007 treatment record fails to 
contain an assessment of what percent of the Veteran's total body 
or exposed area was affected by his rash.  Without such evidence, 
the Board cannot conclude that an evaluation in excess of 10 
percent was warranted for that time period.  

Further, the evidence indicates that the Veteran was treated with 
hydrocortisone cream.  According to the August 2010 VA 
examination report, hydrocortisone is a topical corticosteroid.  
The Board finds that the Veteran's use of this topical 
corticosteroid does not qualify as "systemic therapy" as 
contemplated by DC 7806.  In that regard, the Board notes that 
under DC 7806, a noncompensable evaluation is assigned for 
dermatitis or eczema affecting less than 5 percent of the total 
body or exposed areas and requiring no more than topical therapy 
during the past 12-month period.  Evaluations of 10, 20, and 30 
percent are warranted where the dermatitis or eczema requires 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, of varying durations.  The Board thus 
finds that the structure of the rating criteria provided for in 
DC 7806 sets up a dichotomy between topical therapy and systemic 
therapy.  Given those two alternatives, topical ointment (such as 
the hydrocortisone cream used by the Veteran in this case) 
belongs in the category of "topical therapy" and not "systemic 
therapy."  Accordingly, an evaluation in excess of 10 percent 
prior to October 2, 2007, is not warranted based on the Veteran's 
use of hydrocortisone cream.  

As to the time period from October 2, 2007, through August 26, 
2010, during which the Veteran was assigned a noncompensable 
rating, the Board finds that the evidence fails to establish 
entitlement to a higher rating.  In that regard, the Board notes 
that on examination in October 2007, the Veteran's contact 
dermatitis was found to be asymptomatic.  On examination in 
December 2009, the Veteran's contact dermatitis was again found 
to be asymptomatic.  Further, during both examinations, the 
Veteran reported the use of hydrocortisone cream only.  Without 
evidence of dermatitis or eczema affecting at least 5 percent of 
the entire body or of the exposed areas, or evidence showing the 
required use of systemic therapy, a compensable rating is not 
warranted.  

The Board has considered that Veteran's contention that he did 
have an area of flare-up on examination in October 2007.  
However, the Veteran himself stated that it consisted only of "a 
few spots in the temple area."  The Board cannot conclude from 
this statement that the Veteran had exhibited dermatitis 
affecting at least five percent of the entire body or of the 
exposed areas at that time.  Further, although the Veteran has 
asserted that his dermatitis worsens in the spring and summer 
months, without objective evidence demonstrating what percent of 
the total body or exposed area was affected, or evidence showing 
the required use of systemic therapy, the Board cannot conclude 
that a compensable rating was warranted at any point between 
October 2, 2007, and August 27, 2010.  

As for the period from August 27, 2010, the relevant evidence of 
record shows that the Veteran's dermatitis affected more than 5 
percent but less than 20 percent of exposed areas (head, face, 
neck, and hands), and between 20 percent and 40 percent of the 
Veteran's total body area.  Near-constant use of hydrocortisone 
cream was also noted.  Based on this evidence, the Board finds an 
evaluation greater than 30 percent is not warranted from August 
27, 2010.  In that regard, the Board notes that the evidence 
fails to demonstrate that the Veteran's dermatitis affects at 
least 40 percent of his total body or more than 40 percent of the 
exposed areas.  Further, although the Veteran reported near-
constant use of hydrocortisone cream, as noted above, 
hydrocortisone cream is a topical, rather than systemic, therapy.  
As such, a rating greater than 30 percent is not warranted based 
on the Veteran's near-constant use of a topical therapy.  

The Board notes that disabilities rated under DC 7806 could also 
be rated as disfigurement of the head, face, or neck (DC 7800) or 
scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  Here, however, there is no indication 
that the Veteran has any disfigurement of the head, face, or 
neck, or that he has scarring as a result of his dermatitis.  
Indeed, on examination in December 2009, the Veteran specifically 
denied any scarring from his rash.  Accordingly, none of the 
above DCs is for application in this case.  

In finding that higher ratings are not warranted for the 
Veteran's service-connected contact dermatitis with light 
sensitivity during the pendency of this claim, the Board has 
considered the benefit-of-the-doubt doctrine, but finds that the 
record does not provide an approximate balance of negative and 
positive evidence on the merits.  The Board is unable to identify 
a reasonable basis for granting higher ratings for the Veteran's 
disability during any applicable time period.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-
58 (1990); 38 C.F.R. § 3.102 (2010).

The above determination is based upon consideration of applicable 
rating provisions.  The Board also finds that the Veteran's 
symptoms are precisely described by the rating criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is so "exceptional or unusual," such that "the 
available schedular evaluations for [his service-connected 
contact dermatitis with light sensitivity] are inadequate," 
referral for a determination of whether the Veteran's disability 
picture requires the assignment of an extra-schedular rating is 
not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 
38 C.F.R. § 3.321(b)(1) (2010).  



B.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will attempt 
to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

It is now clear that for increased rating claims, the VCAA 
requires only generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 
(2010).  

The RO received the Veteran's increased rating claim in August 
2007.  In September 2007, the RO sent to him a letter advising 
the Veteran of the information already in VA's possession and the 
evidence that VA would obtain on his behalf, as well as of the 
evidence that he was responsible for providing to VA, to include 
private medical evidence.  The letter informed him that he should 
submit evidence showing that his service-connected disability had 
worsened.  The letter also included the notice elements required 
by Dingess v. Nicholson, 19 Vet. App. 473 (2006), for how VA 
determines disability ratings and effective dates.  

In September 2009, the RO sent the Veteran an updated VCAA that 
complied with the holding by the United States Court of Appeals 
for Veterans Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (requiring VA to provide notice to a claimant that, among 
other things, "the claimant must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life").  
Thereafter, the RO issued a supplemental statement of the case 
and a decision in which it increased the Veteran's contact 
dermatitis evaluation from noncompensable to 30 percent 
disabling.  Thus, the Board is satisfied that the duty-to-notify 
requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
were satisfied.

Regarding the duty to assist, the Veteran was afforded VA 
examinations in October 2007, December 2009, and August 2010.  
The examination reports contain sufficient evidence by which to 
evaluate the Veteran's dermatitis in the context of the rating 
criteria and throughout the appeal period.  Thus, the Board has 
properly assisted the Veteran by affording him an adequate VA 
examination.  The Board has considered the Veteran's contention 
that the October 2007 examination was inadequate because the 
examiner failed to note the rash on his temple.  Nothing in the 
VA examination report, however, indicates that the examiner 
conducted a less than thorough examination of the Veteran.  As 
the examination was specific to the skin, as opposed to a general 
medical examination, and absent any indication to the contrary, 
the Board assumes that the examiner fulfilled the examination 
request by specifically examining all areas.  Further, as stated 
above, the Veteran himself reported having only "a few spots" 
at that time, which, even if found on examination, would not 
entitle him to a compensable rating at that time.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes VA treatment records and examination reports, 
as well as lay statements submitted by the Veteran.  The Veteran 
elected to not have a hearing in his case.  Thus, the Board is 
satisfied that the duty-to-assist requirements under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c) were satisfied.


ORDER

Entitlement to an evaluation for service-connected contact 
dermatitis with light sensitivity in excess of 10 percent from 
April 20, 2007, to October 2, 2007, is denied.

Entitlement to a compensable evaluation for service-connected 
contact dermatitis with light sensitivity from October 2, 2007, 
to August 27, 2010, is denied.

Entitlement to an evaluation for service-connected contact 
dermatitis with light sensitivity in excess of 30 percent from 
August 27, 2010, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


